Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment filed on 4/28/2022. Claims 3-13 have been canceled, claims 19-20 have been withdrawn; and new claim 30-51 has been added. 
Currently claims 1, 2, 4-18, 30-34, and 35-51 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 14, 35, 41, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ogita et al. US 2010/0245321.
Claim 1: Ogita et al. disclose a display device comprising: 
(Figs. 1, 2, 4) a light guide plate 25/14c; 
(Figs. 1, 2, 4) a display panel 14a (23/22/21) (polymer-dispersed liquid crystal display) [0033] [0044]; and 
an intermediate layer 24 (adhesive sheet 24 serves as a light-transmissive transparent element having a ‘predetermined refractive index’) [0047], 
(Fig. 4) the light guide plate 25 comprises a first surface (lateral surface facing light emitting part 14c) and a second surface (horizontal surface facing display 14a) [0033], 
wherein the second surface (horizontal surface facing display 14a) is included in a plane intersecting a plane including the first surface (lateral surface facing light emitting part 14c)
wherein the first surface (lateral surface facing light emitting part 14c) is configured to be irradiated with light (by light emitting part 14c)
(Fig. 4) the second surface (horizontal surface of LGP 25 facing the LC panel) has a function of distributing is configured to distribute the light, wherein the second surface is in contact with the intermediate layer 24, 
the second surface (horizontal surface of LGP 25) comprises a first refractive index (refractive index of the light guide plate 25) in a region in contact with the intermediate layer, wherein the display panel 14a (23/22/21) faces the second surface (horizontal surface of LGP 25), 
wherein the display panel 23/22/21 is in contact with the intermediate layer 24, 
wherein the display panel 23/22/21 (polymer-dispersed liquid crystal display) is configured to scatter (dispersing) the distributed light, 
(Fig. 4) the intermediate layer 24 comprises a region positioned between the second surface (horizontal surface of LGP 25 facing the LC panel) and the display panel 14a (23/22/21), 
wherein the intermediate layer 24 comprises a second refractive index (adhesive sheet 24 is laminated on the second glass plate 23 and serves as a light-transmissive transparent element having a predetermined refractive index) [0047] in a region in contact with the second surface (horizontal surface of LGP 25 facing the LC panel), 
Regarding the limitation “the second refractive index is smaller than the first refractive index”: Ogita et al. disclose in (Fig. 3), instead of the adhesive sheet 24, an air layer is present between the light guide plate 25 and the polymer-dispersed liquid crystal 22; and the second refractive index (air layer) is smaller than the first refractive index 25 (refractive index of the light guide plate 25 is higher than that of the air layer) [0052]

Claim 35: Ogita et al. disclose a display device comprising: 
(Figs. 1, 2, 4) a light guide plate 25/14c; 
(Figs. 1, 2, 4) a display panel 14a (23/22/21) (polymer-dispersed liquid crystal display) [0033] [0044]; and 
an intermediate layer 24 (adhesive sheet 24 serves as a light-transmissive transparent element having a ‘predetermined refractive index’) [0047], 
(Fig. 4) the light guide plate 25 comprises a first surface (lateral surface facing light emitting part 14c) and a second surface (horizontal surface facing display 14a) [0033], 
wherein the second surface (horizontal surface facing display 14a) is included in a plane intersecting a plane including the first surface (lateral surface facing light emitting part 14c)
wherein the first surface (lateral surface facing light emitting part 14c) is configured to be irradiated with light (by light emitting part 14c)
(Fig. 4) the second surface (horizontal surface of LGP 25 facing the LC panel) has a function of distributing is configured to distribute the light, wherein the second surface is in contact with the intermediate layer 24, 
the second surface (horizontal surface of LGP 25) comprises a first refractive index (refractive index of the light guide plate 25) in a region in contact with the intermediate layer, 
wherein the display panel 14a (23/22/21) faces the second surface (horizontal surface of LGP 25) with the intermediate layer 24 positioned therebetween, 
wherein the display panel 23/22/21 is in contact with the intermediate layer 24, 
wherein the intermediate layer 24 comprises a second refractive index (adhesive sheet 24 is laminated on the second glass plate 23 and serves as a light-transmissive transparent element having a predetermined refractive index) [0047] in a region in contact with the second surface (horizontal surface of LGP 25 facing the LC panel), 
Regarding the limitation “the second refractive index is smaller than the first refractive index”: Ogita et al. disclose in (Fig. 3), instead of the adhesive sheet 24, an air layer is present between the light guide plate 25 and the polymer-dispersed liquid crystal 22; and the second refractive index (air layer) is smaller than the first refractive index 25 (refractive index of the light guide plate 25 is higher than that of the air layer) [0052]





Claims 2, 14, 41, 42: Ogita et al. disclose
Claims 2, 41: (Fig. 2) the display panel 14a (23/22/21) [0033] comprises a display region, wherein the light guide plate 25 comprises a third surface (upper horizontal surface 25), wherein the third surface (upper horizontal surface 25) comprises a slope (slope of upper horizontal surface 25 / lower horizontal surface 25) with respect to the second surface (slope of upper horizontal surface 25/ lower horizontal surface 25) in a region overlapping with the display region, and wherein the slope is 20 or less in a cross section including a thickness direction of the light guide plate (the slope is 00, i.e., slope is less than 20 ) – Note: MPEP 2111 requires that during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.”
Claim 14, 42: (Fig. 4) the light guide plate comprises a fourth surface 26, wherein the fourth surface 26 faces the first surface (adjacent to light source 14c), wherein the fourth surface 26 comprises a reflective film (26) [0055], and wherein the reflective film 26 is configured to reflect the light (to reflect light to the light guide plate 25 and thus increase the quantity of light surface-emitted by the light guide plate 25) [0054].

Claims 15, 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ogita et al. US 2010/0245321 in view of Koyama et al. US 2011/0248970 and Kimura US 2008/0284929.
Claim 15:
Koyama et al. teach
(Fig. 1B) wherein the display region comprises a first scan line 131, a second scan line 132/133, a first signal line 141, a second signal line 142/143, and a pixel (15) [0043], 
wherein the pixel (15) [0044] comprises a display element 155 (LC elements) and a pixel circuit 15 (inherent), wherein the display element 155 (LC elements) is electrically connected to the pixel circuit (15) [0046], 
wherein the pixel circuit (15) is electrically connected to the first scan line 131, the second scan line 132/133, the first signal line 141, the second signal line 142/143, 
wherein the pixel circuit (15) comprises a first switch 151 (transistor), a second switch 153 (transistor), a first capacitor 154, a node (upper node connecting capacitor 154), and a conductive film (bottom wiring connecting capacitor 154 supplying capacitor potential) [0046], 
(Fig. 2) the first switch 151 (transistor) comprises a first terminal supplied with a first signal 141, 
wherein the first switch 151 comprises a second terminal electrically connected to the “node” (upper node connecting capacitor 154), 
wherein the first capacitor 154 comprises a first electrode electrically connected to the node “node” (upper node connecting capacitor 154), 
wherein the first capacitor 154 comprises a second electrode electrically connected to the conductive film conductive film (bottom wiring connecting capacitor 154 supplying capacitor potential) [0046], 
wherein the second switch 153 (transistor) comprises a first terminal supplied with a second signal 143, 
except
a second capacitor, wherein the second switch comprises a second terminal electrically connected to a first electrode of the second capacitor, and wherein the second capacitor comprises a second electrode electrically connected to the node.
However such features are well known in the art, e.g., Kimura teaches
(Fig. 5B) a second capacitor 308, wherein the second switch 302N [0331] comprises a second terminal electrically connected to a first electrode of the second capacitor 308, and wherein the second capacitor 308 comprises a second electrode electrically connected to the “node” 308/307 (connecting to capacitors 308/307).
It would have been obvious to a person with ordinary skill in the art to modify Ogita's invention with Koyama’s structure in order to provide improved image display quality, as taught by Koyama [Abstract]; and with Kimura’s structure in order to provide improved viewing angle characteristics, as taught by Kimura [Abstract].

Claim 16:
Koyama et al. teach
(Fig. 1A) the display region comprises a group of pixels (horizontal group of pixels) and a different group of pixels (vertical group of pixels), 
wherein the group of pixels (horizontal group of pixels) is arranged in a row direction, wherein the group of pixels (horizontal group of pixels) comprises the pixel, 
wherein the different group of pixels (vertical group of pixels) is arranged in a column direction intersecting the row direction, wherein the different group of pixels (vertical group of pixels) comprises the pixel, 
(Fig. 1A) the first scan line 131 is electrically connected to the group of pixels (horizontal group of pixels), wherein the second scan line 132 is electrically connected to the group of pixels (horizontal group of pixels), 
wherein the first signal line 141 is electrically connected to the different group of pixels (vertical group of pixels), and wherein the second signal line 142 is electrically connected to the different group of pixels (vertical group of pixels) [0043].
It would have been obvious to a person with ordinary skill in the art to modify Ogita's invention with Koyama’s structure in order to provide improved image display quality, as taught by Koyama [Abstract].

Claims 30, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ogita et al. US 2010/0245321 in view of Miyairi et al. US 2012/0120677.
Claims 30, 36:
Miyairi et al. teach
(Figs. 6A, 6B) [0061-0062] wherein the light (111) irradiated to the first surface (lateral surface) comprises a first intensity distribution 152 in a cross section including a thickness direction of the light guide plate 101 [0054] and a second intensity distribution 151 in a cross section (longitudinal section) orthogonal to the thickness direction (Y-direction),
(Fig. 6B) wherein the second intensity distribution 151 is wider than the first intensity distribution 152,
It would have been obvious to a person with ordinary skill in the art to modify Ogita's invention with Miyairi’s structure in order to provide improved image resolution, as taught by Miyairi [0005].

Claims 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ogita et al. US 2010/0245321 in view of Miyairi et al. US 2012/0120677.
Claim 44: Ogita et al. disclose a display device comprising: 
(Figs. 1, 2, 4) a light guide plate 25/14c; 
(Figs. 1, 2, 4) a display panel 14a (23/22/21) (polymer-dispersed liquid crystal display) [0033] [0044]; and 
an intermediate layer 24 (adhesive sheet 24 serves as a light-transmissive transparent element having a ‘predetermined refractive index’) [0047], 
(Fig. 4) the light guide plate 25 comprises a first surface (lateral surface facing light emitting part 14c) and a second surface (horizontal surface facing display 14a) [0033], 
wherein the second surface (horizontal surface facing display 14a) is included in a plane intersecting a plane including the first surface (lateral surface facing light emitting part 14c)
wherein the light irradiated to the first surface comprises a distribution in a cross section including a thickness direction of the light guide plate (lateral surface facing light emitting part 14c) and a second distribution in a cross section orthogonal to the thickness direction (horizontal surface facing display 14a),
wherein the first surface (lateral surface facing light emitting part 14c) is configured to be irradiated with light (by light emitting part 14c)
(Fig. 4) the second surface (horizontal surface of LGP 25 facing the LC panel) has a function of distributing is configured to distribute the light, wherein the second surface is in contact with the intermediate layer 24, 
the second surface (horizontal surface of LGP 25) comprises a first refractive index (refractive index of the light guide plate 25) in a region in contact with the intermediate layer, wherein the display panel 14a (23/22/21) faces the second surface (horizontal surface of LGP 25), 
wherein the display panel 23/22/21 is in contact with the intermediate layer 24, 
wherein the display panel 23/22/21 (polymer-dispersed liquid crystal display) is configured to scatter (dispersing) the distributed light, 
(Fig. 4) the intermediate layer 24 comprises a region positioned between the second surface (horizontal surface of LGP 25 facing the LC panel) and the display panel 14a (23/22/21), 
wherein the intermediate layer 24 comprises a second refractive index (adhesive sheet 24 is laminated on the second glass plate 23 and serves as a light-transmissive transparent element having a predetermined refractive index) [0047] in a region in contact with the second surface (horizontal surface of LGP 25 facing the LC panel), 
Regarding the limitation “the second refractive index is smaller than the first refractive index”: Ogita et al. disclose in (Fig. 3), instead of the adhesive sheet 24, an air layer is present between the light guide plate 25 and the polymer-dispersed liquid crystal 22; and the second refractive index (air layer) is smaller than the first refractive index 25 (refractive index of the light guide plate 25 is higher than that of the air layer) [0052]
except
wherein the light irradiated to the first surface comprises a first intensity distribution and the light irradiated to the second surface comprises a second intensity distribution,
wherein the second intensity distribution is wider than the first intensity distribution,
however Miyairi et al. teach
(Figs. 6A, 6B) [0061-0062] wherein the light (111) irradiated to the first surface (lateral surface) comprises a first intensity distribution 152 in a cross section including a thickness direction of the light guide plate 101 [0054] and a second intensity distribution 151 in a cross section (longitudinal section) orthogonal to the thickness direction (Y-direction),
(Fig. 6B) wherein the second intensity distribution 151 is wider than the first intensity distribution 152,
It would have been obvious to a person with ordinary skill in the art to modify Ogita's invention with Miyairi’s structure in order to provide improved image resolution, as taught by Miyairi [0005].

Claims 18, 43, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Ogita et al. US 2010/0245321 in view of Miyairi et al. US 2012/0120677 Nishitani et al. US 2013/0322111.
Claims 18, 43, 51: 
Nishitani et al. teach 
(Fig. 8) A data processing device (imaging device) comprising at least one of a keyboard, a hardware button, a pointing device, a touch sensor, an illuminance sensor, an imaging device, an audio input device, an eye-gaze input device, and an attitude sensing device; and the display device (control unit 21 performs image processing on an input video signal 25 and generates both the liquid crystal panel control signal 26 and the light source control signal 27 on the basis of the input video signal 25) [0082]
It would have been obvious to a person with ordinary skill in the art to modify Ogita's invention with Nishitani’s structure in order to provide improved uniformity of the planar spatial intensity distribution of each color and suppress color irregularities, as taught by Nishitani [0009].

Claims 31, 39, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ogita et al. US 2010/0245321 in view of Nishitani et al. US 2013/0322111.
Claims 31, 39, 45:
Nishitani et al. teach
(Fig. 9) a light source 201; and an optical element 202/221, wherein the optical element 202/221 (cylindrical mirror 202/angular intensity distribution shaping member 210) is configured to adjust an intensity distribution of light emitted from the light source 201 to the first and second intensity distributions of the light irradiated to the first surface 15c [0111].
It would have been obvious to a person with ordinary skill in the art to modify Ogita's invention with Nishitani’s structure in order to provide improved uniformity of the planar spatial intensity distribution of each color and suppress color irregularities, as taught by Nishitani [0009].

Claims 49, 50: Ogita et al. disclose
Claim 49: (Fig. 2) the display panel 14a (23/22/21) [0033] comprises a display region, wherein the light guide plate 25 comprises a third surface (upper horizontal surface 25), wherein the third surface (upper horizontal surface 25) comprises a slope (slope of upper horizontal surface 25 / lower horizontal surface 25) with respect to the second surface (slope of upper horizontal surface 25/ lower horizontal surface 25) in a region overlapping with the display region, and wherein the slope is 20 or less in a cross section including a thickness direction of the light guide plate (the slope is 00, i.e., slope is less than 20 ) – Note: MPEP 2111 requires that during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.”
Claim 50: (Fig. 4) the light guide plate comprises a fourth surface 26, wherein the fourth surface 26 faces the first surface (adjacent to light source 14c), wherein the fourth surface 26 comprises a reflective film (26) [0055], and wherein the reflective film 26 is configured to reflect the light (to reflect light to the light guide plate 25 and thus increase the quantity of light surface-emitted by the light guide plate 25) [0054].

Allowable Subject Matter
Claims 17, 32-34, 38-40 and 46-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 17 is the inclusion of the limitation 
“…a first electrode, a second electrode, a layer containing a liquid crystal material, a first alignment film, and a second alignment film, wherein the first alignment film comprises a region positioned between the first electrode and the layer containing the liquid crystal material, wherein the second alignment film comprises a region positioned between the second electrode and the layer containing the liquid crystal material, wherein the second electrode is positioned such that an electric field crossing the layer containing the liquid crystal material is formed between the first electrode and the second electrode, wherein the layer containing the liquid crystal material scatters incident light with a first scattering intensity when the electric field is in a first state, wherein the layer containing the liquid crystal material scatters the incident light with a second scattering intensity when the electric field is in a second state where the electric field is stronger than that in the first state, wherein the second scattering intensity is greater than or equal to 10 times the first scattering intensity, wherein the layer containing the liquid crystal material comprises the liquid crystal material and a polymer material, wherein the layer containing the liquid crystal material is stabilized by the polymer material, and wherein the polymer material is a copolymer of a polyfunctional monomer and a monofunctional monomer.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 15 respectively.
The primary reason for the allowance of the dependent claims 32-34, 38-40, 46-48 is the inclusion of the limitation 
“…the optical element comprises a first lens, wherein the first lens comprises a curved surface, wherein the curved surface comprises a first curvature radius in a plane including the thickness direction, wherein the curved surface comprises a second curvature radius in a plane including a width direction intersecting the thickness direction, and wherein the second curvature radius is larger than the first curvature radius.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims (1, 30, 31), (35-37), (44, 45); Claims 33-34, 39-40, 47-48 are also allowed due to their virtue of dependency.
Ogita et al. US 2010/0245321, Koyama et al. US 2011/0248970, Kimura US 2008/0284929, Miyairi et al. US 2012/0120677 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871